Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 15, 2022 has been entered. The Applicant amended claims 1, 22, 27, 31, 36, 92, and 68 . Claims 1, 22, 27, 29-31, 36-38, 43, 47, 50-51, 53-54, 59, 62, 66, 68, and 72 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March, 1, 2022. The examiner withdraws the 112(b) rejections and the Specification and Drawings objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson et al. (US PGPUB 2016/0352022 A1), hereinafter known as Thomson.
Regarding claim 1, Thomson discloses (Figs. 19 and 21) an antenna system (Figs. 19-21), comprising: an antenna adjustable between a stowed configuration (2204) and a deployed configuration (2220), comprising: a reflector (main reflector attached to 2022) comprising an annular array of spaced-apart ribs (2022) coupled to a hub (2110) comprising a hub axis which passes through an opening defined by said hub (2110), said ribs (2022) adjustable between a collapsed configuration and an extended configuration in which said ribs (2022) outwardly extend from said hub (2110); wherein when said ribs (2022) dispose in said collapsed configuration, said antenna is disposable in said stowed configuration (2204); and wherein when said antenna disposes in said deployed configuration (2220): (i) said ribs (2022) dispose in said extended configuration; and (ii) said reflector is directionally adjustable; a feed tower (2222) disposed along said hub axis; and a deployer (2130) coupled to said antenna, said deployer (2130) configured to pivotally or rotatably deploy said antenna from a surface.
Allowable Subject Matter
Claims 22, 27, 29-31, 36-38, 43, 47, 50-51, 53-54, 59, 62, 66, 68, and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “further comprising a first driver which drives pivoting or or rotating of said antenna about a first axis from a first orientation toward a second orientation” in claim 22 in combination with the limitations from independent claim 1 are not found in the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845